Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 10/25/22 is acknowledged. Therefore, Examiner will exam elected claims and embodiment (Fig 2A, 3A).
Regarding claims 13-14, these claims are belong to non-elected species (see fig 9-10, fig 12). Therefore, these claims will be withdrawn.  
Regarding claims 3-5, Examiner request Applicant to show the possible support for the elected embodiment in the next response. If these claims belong to non-elected embodiments, these claims will need to be withdrawn as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dyell (US 10111591 B2) in view of Wang (US 20070041157 A1).
Regarding claim 1, Dyell disclosed A patient monitoring device configured to communicate with one or more physiological sensors and determine at least one physiological parameter of a patient, (abstract; fig 1-8) comprising: a sensor input configured to receive communications from a physiological sensor coupled to a patient (at least fig 5, 6, 8; col11, lines 10-55); a housing configured to house a display (at least fig 4-6, the housing configured to house a display).
Dyell lacks teaching: the housing defines a recess and further defines one or more ventilation holes within the recess, wherein the one or more ventilation holes allow air to flow through the housing of the patient monitoring device; and a vent cover coupled to the housing and configured to be positioned in one of a plurality of configurations comprising at least: a first configuration wherein the vent cover is oriented within the recess to at least partially cover the one or more ventilation holes to protect the one or more ventilation holes from at least some external contaminants, wherein the covering of the one or more ventilation holes by the vent cover continues to permit the air to flow through the housing of the patient monitoring device through the one or more ventilation holes, and a second configuration wherein the vent cover is oriented to provide a stabilization feature to the patient monitoring device, wherein the orientation of the vent cover in the second configuration does not cover the one or more ventilation holes, wherein rotation of the vent cover transitions the vent cover between the first configuration and the second configuration.
Wang teaches a housing (abstract; fig 1-14) comprising: the housing defines a recess and further defines one or more ventilation holes within the recess (at least fig 1-2, fig 17, one or more ventilation holes within the recess), wherein the one or more ventilation holes allow air to flow through the housing of the patient monitoring device (at least fig 1-3, paragraph [5]-[7] ); and a vent cover coupled to the housing and configured to be positioned in one of a plurality of configurations (compare fig 1-5) comprising at least: a first configuration wherein the vent cover is oriented within the recess (at least fig 1) to at least partially cover the one or more ventilation holes to protect the one or more ventilation holes from at least some external contaminants (at least fig 1), wherein the covering of the one or more ventilation holes by the vent cover continues to permit the air to flow through the housing of the patient monitoring device through the one or more ventilation holes (paragraph [65]-[68], see also fig 1), and a second configuration wherein the vent cover is oriented to provide a stabilization feature to the patient monitoring device (at least fig 2-5, Examiner consider the overall area of the bottom surface is increased), wherein the orientation of the vent cover in the second configuration does not cover the one or more ventilation holes (at least fig 2-5), wherein rotation of the vent cover transitions the vent cover between the first configuration and the second configuration (at least fig 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the above discussed vent cover structure) and modify to previous discussed structure (modified to the primary art’s device) so as to further remove more heat for the modified structure and/or protect the system. 
Regarding claim 2, Dyell further disclosed the first configuration further comprises at least a portion of an outer surface of the vent cover being level with at least a portion of an outer surface of the housing (at least fig 1-2).
Regarding claim 6, Dyell further disclosed the stabilization feature provides lateral support to the patient monitoring device (at least fig 1-5).
Regarding claim 7, Dyell further disclosed the stabilization feature includes the vent cover oriented such that its ends protrude past edges of the housing (at least fig 1-5).
Regarding claim 8, Dyell further disclosed a locking mechanism configured to limit rotation of the vent cover (at least fig 1-5, the structure to limit the rotation of the vent cover in a certain degree/range, Examiner consider as locking mechanism configured to limit rotation of the vent cover).
 Regarding claim 9, Dyell further disclosed the vent cover includes a body (Fig 2, at least a portion of the outer housing/walls of the cover), an engagement member (at least fig 2, the portion engages with the device), and an extension member (at least fig 2, the extension member extending between the body and the engagement member), the extension member extending between the body and the engagement member (at least fig 1-5).
Regarding claim 10, Dyell further disclosed the vent cover is configured to rotate about an axis corresponding to the extension member (at least fig 1-5).
Regarding claim 11, Dyell further disclosed the first configuration and the second configuration are separated by 90 degrees of rotation of the vent cover (at least fig 1-11).
Claim 3-5, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dyell (US 10111591 B2) in view of Wang (US 20070041157 A1) and further in view of Examiner’s Official Notice (EON). 
Regarding claims 3-4, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the recess includes first indentations and second indentations, wherein the vent cover resides in the first indentations in the first configuration and the vent cover resides in the second indentations in the second configuration; the first indentations are perpendicular to the second indentations.
However, Examiner take official notice (EON) that the above limitations (the recess includes first indentations and second indentations, wherein the vent cover resides in the first indentations in the first configuration and the vent cover resides in the second indentations in the second configuration; the first indentations are perpendicular to the second indentations) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the recess includes first indentations and second indentations, wherein the vent cover resides in the first indentations in the first configuration and the vent cover resides in the second indentations in the second configuration; the first indentations are perpendicular to the second indentations) and modify to previous discussed structure (modified to the recess). The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure in a position. 
 Regarding claim 5, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the housing further defines one or more raised indentations to provide a barrier between the first indentations and the second indentations.
However, Examiner take official notice (EON) that the above limitations (the housing further defines one or more raised indentations to provide a barrier between the first indentations and the second indentations) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the housing further defines one or more raised indentations to provide a barrier between the first indentations and the second indentations) and modify to previous discussed structure (modified to the housing). The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure in a position. 
Regarding claim 12, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the housing is configured to house at least one of a non-invasive blood pressure module, a capnography module, or a pulse oximetry module.
However, Examiner take official notice (EON) that the above limitations (the housing is configured to house at least one of a non-invasive blood pressure module, a capnography module, or a pulse oximetry module) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the housing is configured to house at least one of a non-invasive blood pressure module, a capnography module, or a pulse oximetry module) and modify to previous discussed structure (modified to the housing). The motivation to modify the previous discussed structure with EON feature is to further provide more feature for the modified structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841